Exhibit 10.3

 

FIRST AMENDMENT TO EXECUTIVE RELOCATION AND EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EXECUTIVE RELOCATION AND EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into as of April 21, 2020, by and between Paul
Giberson (“Giberson” or “Executive”) and Gentherm Incorporated (“Gentherm” or
the “Company”). Giberson and Gentherm are referred to herein each as a “Party”
and, collectively, as the “Parties.”

 

RECITALS

 

A. Giberson and Gentherm executed an Executive Relocation and Employment
Agreement on June 6, 2019 (the “Employment Agreement”).

 

B.The Parties have agreed to amend the Employment Agreement as set forth in this
Amendment.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, and other valuable consideration, the Parties agree as
follows:

 

TERMS AND CONDITIONS

1.Salary Deferral. The following sentence is hereby added to the end of Section
2(a) of the Employment Agreement:

“Notwithstanding anything to the contrary herein, Executive irrevocably agrees
to defer 30% of his Annual Base Salary for all payroll periods that begin during
the period starting on May 1, 2020 and ending on December 31, 2020 (the “Salary
Deferral”); provided that full payment of all deferred amounts shall be made on
or before March 15, 2021 (which, for the avoidance of doubt, is intended to
qualify as a “short-term deferral” pursuant to Section 409A (as defined in
Section 8)). For the avoidance of doubt, the Salary Deferral shall not change
any other amounts Executive is entitled to that are calculated based on Annual
Base Salary, including pursuant to Sections 2(b) and 7(d) herein or Exhibit A
attached hereto.”

2.Termination of Employment.

(a)  Section 7(c)(i) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

“Base Salary. Executive shall be entitled to any Annual Base Salary earned, but
unpaid, for services rendered to the Company on or prior to the date Executive’s
employment terminates, payable on the next regularly scheduled payroll date
after the termination date; provided, however, that the Salary Deferral shall be
paid as set forth in Section 2(a).”

(b) Section (c)(ii) of Exhibit A attached to the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

“a material diminution in Executive’s then-current compensation or benefits,
authority, duties, or responsibilities, including following a Change in Control,
or, following the

 

--------------------------------------------------------------------------------

 

Relocation Period, a change of Executive’s primary work location to a location
that is more than 50 miles away from Northville, MI, but excluding the Salary
Deferral;”

(c) Section (f) of Exhibit A attached to the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

“On termination of Executive’s employment (for whatever reason) Executive will
be entitled to receive the pro rata portion of Executive’s base salary through
the date of Executive’s termination, together with such compensation or benefits
to which Executive may be entitled by law or under the terms of the Company’s
compensation and benefit plans in effect including, without limitation, amounts
owed to Executive for unpaid vacation leave accrued during the course of
Executive’s employment with the Company pursuant to Company policy as from time
to time in effect; provided, however, that the Salary Deferral shall be paid as
set forth in Section 2(a).”

3.No Other Modifications. Except as expressly set forth in this Amendment, the
Employment Agreement remains unmodified, in full force and effect.

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to Executive
Relocation and Employment Agreement to be executed as of the date first written
above.

 

 

GENTHERM INCORPORATED

 

 

By:

/s/ Barbara J. Runyon

 

/s/ Paul Giberson

 

 

Barbara J. Runyon

Senior Vice President and

Chief Human Resources Officer

 

Paul Giberson

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

First Amendment to Executive Relocation and Employment Agreement